          Case 6:20-cv-06600-FPG Document 9 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DANNY JAVIER GENAO CABRAL,                                 Case # 20-CV-6600-FPG
                                                            DECISION AND ORDER
                                     Petitioner,
 v.

 WILLIAM BARR, United States Attorney
 General; CHAD WOLF, Acting Secretary of
 the Department of Homeland Security;
 THOMAS FEELEY, Field Office Director for
 Detention and Removal; JEFFREY SEARLS,
 Facility Director, Buffalo Federal
 Detention Facility,

                                  Respondents.



                                       INTRODUCTION

       Pro se Petitioner Danny Javier Genao Cabral commenced this habeas proceeding against

the named Respondents pursuant to 28 U.S.C. § 2241 (“§ 2241”) challenging his continued

detention in the custody of the Department of Homeland Security (“DHS”). Genao Cabral

primarily argues that, as a result of his serious underlying medical conditions, his detention in a

congregate setting during the COVID-19 pandemic violates his constitutional rights. See ECF No.

1 at 1-5. Respondents have filed an unopposed motion to dismiss the Petition as moot based on the

fact that Genao Cabral was released from detention on December 1, 2020, pursuant to an order of

supervision or own recognizance. ECF No. 6 at 1 (citing ECF No. 6-1 ¶ 4). For the reasons

discussed herein, the motion to dismiss is GRANTED.

                                         DISCUSSION
        “‘[A] case is moot when the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.’” Cnty. of L.A. v. Davis, 440 U.S. 625, 631 (1979)

                                                   1
          Case 6:20-cv-06600-FPG Document 9 Filed 01/06/21 Page 2 of 3




(quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). A party has a “personal stake in the

outcome’ of the lawsuit” when he or she has “suffered, or [is] threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial decision.” Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990). “The hallmark of a moot case or controversy

is that the relief sought can no longer be given or is no longer needed.” Martin-Trigona v. Shiff,

702 F.2d 380, 386 (2d Cir. 1983).

       Genao Cabral’s petition challenges only the lawfulness of his detention in DHS custody;

the sole relief he seeks is release from detention. See ECF No. 1 at 12. Since he has now received

that relief from Respondents in the form of release under an order of supervision or own

recognizance, there is no longer any effectual relief this Court can provide. Accordingly, the

Petition is moot. See, e.g., Denis v. DHS/ICE of Buffalo, New York, 634 F. Supp. 2d 338, 341

(W.D.N.Y. 2009) (“Because the only relief sought by Denis, and obtainable from this Court, was

release from DHS custody, Denis’ habeas petition became moot upon his release under an order

of supervision, which terminated his custodial detention.”) (citations omitted); see also Tadesse v.

Whitaker, No. 6:18-CV-06682(MAT), 2019 WL 1517563, at *2 (W.D.N.Y. Apr. 8, 2019)

(immigration detainee’s release under an order of supervision mooted petition; rejecting argument

that exception to mootness doctrine applied; finding that petitioner “has not shown a ‘reasonable

expectation’ that he will be subjected to the same action (DHS administrative detention) in the

future; to find otherwise would require the Court to assume that [he] will violate the terms of his

supervised release”). Because the petition no longer presents a live case or controversy within the

meaning of Article III, § 3 of the Constitution, the Court must dismiss it based on the absence of

subject matter jurisdiction. Tadesse, 2019 WL 1517563, at *2 (citing Lewis, 494 U.S. at 477-78).




                                                 2
          Case 6:20-cv-06600-FPG Document 9 Filed 01/06/21 Page 3 of 3




                                          CONCLUSION

       For the foregoing reasons, Respondents’ motion to dismiss, ECF No. 6, is GRANTED, and

the Petition, ECF No. 1, is DISMISSED AS MOOT. The Clerk of Court shall terminate ECF No.

8, which is simply a notice of motion that was omitted from Respondents’ motion to dismiss. The

Clerk of Court is further requested to close this case.

       IT IS SO ORDERED.

Dated: January 6, 2021
       Rochester, New York
                                                      ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                  3
